Citation Nr: 1700928	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of esophageal stricture.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service-connected residuals of esophageal stricture.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to the Veteran's request, a videoconference hearing before a Veterans Law Judge was scheduled for August 2014.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to an increased rating for residuals of esophageal stricture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not contain a diagnosis of a sleep disorder.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and a VA examination report.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

In a September 2011 written statement submitted with the Veteran's claim for a compensable rating for residuals of esophageal stricture, the Veteran indicated that he gets "choked easily" and has "trouble sleeping flat."

A review of the Veteran's VA treatment records reveals no treatment for or diagnosis of a sleep disorder.

The Veteran underwent a VA examination in January 2012, during which he reported sleeping in his recliner every night because he was afraid he would experience reflux if he were to lie down.  It was noted that an August 2011 barium esophagram revealed a normal caliber cervical and thoracic esophagus.  Other than a small sliding hiatal hernia, the esophagram was normal.  The examiner indicated that the Veteran did not have a diagnosed respiratory or pulmonary condition and opined that a claimed sleep disorder was not caused by or the result of his service-connected residuals of esophageal stricture.  In support of this, the examiner provided the following rationale:

The barium esophagus x-ray was normal.  The Veteran reports that he sits up at night because of his fear of having [gastroesophageal reflux disease] (GERD).  He    has a hiatal hernia which is not related to his esophageal stricture diagnosis.  He is not on medication for GERD and he has no documented care after leaving the military for problems related to his service-connected esophageal stricture.  The Veteran was surprised when I told him that he was even being seen for sleep disorder complaint.  I explained that on his claim that he had put down that he had to sit up at night and could not lay flat.  

To the extent that the Veteran even claims to have a sleep disorder, as a lay person, he has not shown that he has specialized training sufficient to render such a diagnosis.  In this regard, medical testing and expertise is necessary to diagnose sleep disorders.  Accordingly, the Veteran's lay opinion as to the diagnosis of a claimed sleep disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  In this case, there is no medical evidence of record showing that the Veteran has a current sleep disorder.  Accordingly, as the there is no competent evidence of a current disability, there is no basis upon which service connection can be awarded.  Thus, the claim for service connection for a sleep disorder is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a sleep disorder, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a sleep disorder is denied.


REMAND

In September 2011, the Veteran underwent a VA examination to assess the current severity of his service-connected residuals of esophageal stricture, during which he reported solid food sticking to his throat now and then.  It was noted that a barium esophagram revealed a small sliding hiatal hernia, but no filling or contour defect of the esophagus.  The examiner indicated that there was no evidence of esophageal stricture, and the cervical and thoracic regions of the esophagus were normal.  

VA treatment records dated December 2011 through January 2012 show that the Veteran reported increasingly frequent symptoms of dysphagia and food getting stuck in his throat.  The Veteran was referred for an esophagogastroduodenoscopy (EGD) in February 2012, which revealed "esophagitis with Barrett's (mucosal damage which needs to be monitored)."    

A review of the Veteran's VA treatment records does not indicate whether his dysphagia, hiatal hernia, and esophagitis with Barrett's are manifestations of his service-connected esophageal stricture.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion addressing this issue.  

Updated VA treatment records should also be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding VA treatment records dated June 2012 to the present.  

2.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, schedule the Veteran for a VA esophagus examination to determine the current severity of his service-connected residuals of esophageal stricture.  All indicated tests should be conducted and the results reported.  The claims file should be reviewed by the examiner in conjunction with the examination.

After a review of the claims file and examination of the Veteran, to specifically include a February 2012 EGD report and a March 2012 VA gastroenterology post-procedure note, the examiner should provide an opinion as to whether the Veteran's reported dysphagia, hiatal hernia, and diagnosis of "esophagitis with Barrett's (mucosal damage which needs to be monitored)" are manifestations of or otherwise related to his service-connected residuals of esophageal stricture.  Please explain why or why not.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for a compensable rating for residuals of esophageal stricture should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished      a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


